ORDER
PER CURIAM.
Desi A. Blue (Defendant) appeals from the judgment upon his conviction by a jury of one count of possession of a controlled substance, Section 195.202, RSMo 1994. Defendant was sentenced as a prior offender to three years’ imprisonment. Defendant appeals claiming the trial court erred in (1) denying Defendant’s motion *597for a continuance based on the State’s disclosure of certain facts the day before the trial; (2) overruling Defendant’s objections and request for mistrial in that a witness testified that Defendant had an arrest history, the State adduced testimony from witnesses that Defendant was dangerous, and was wanted in another jurisdiction; and (3) allowing the assistant prosecutor to tell the jury he believed that the police officers testified truthfully but that Defendant had lied, and that he did not have “any qualms about convicting” Defendant.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 80.25(b).